DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Kangrong ( CN203404744U 01-2014, machine translation) (Kang, hereafter).
Regarding claim 1,  Kang discloses (see figures 1-2 and π15-π19) lamp body, comprising a lampshade (5) and a light source (4, 6) assembly, wherein the light source assembly is
integrated on the lampshade.
Regarding claims 2-6, Kang discloses(see fig. 1, 2 and π15-π19) discloses a mounting window (51 ), at least two transparent light source substrates (4) which are embedded on the lampshade (5), wherein the light source (6) is a filament structure attached to a mounting surface of the light source substrate (4) facing an inner cavity of the lampshade (5).
Regarding claims 7-8, and 10, Kang discloses (see figures 1-2) discloses that the through windows (51) are through holes provided on the side wall of the light-transmitting cylindrical lamp cover (5), and after the edges of the ceramic substrates (4) are fixedly connected to the edges of the through windows (51), it is equivalent to using the ceramic substrates (4 )to close the through windows (51); the edges of the through windows (51) are provided with snap grooves fitting the edges of the ceramic substrates (4), and the edges of the ceramic substrates( 4) are embedded in the snap grooves of the through windows 51; it can be directly and unambiguously determined from the described content disclosed  that one inner wall of each through window (51) in the light-transmitting cylindrical lamp cover( 5) forms an abutment surface, one end surface of each ceramic substrate( 4) abuts against the abutment surface, and the light-transmitting cylindrical lamp cover( 5) further comprises limiting surfaces connected to the abutment surfaces, and the limiting surfaces are in limiting fit with light source mounting surfaces of the ceramic substrates (4).
Regarding claims 12-13, Kang discloses (see fig. 1, 2) discloses a bulb lamp comprising a lamp holder (1 ), a driving power supply (3) provided in the lamp holder (1) and an insulating element (2)
between the lampshade (5) and the lamp holder (1 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kangrong ( CN203404744U 01-2014, machine translation) (Kang, hereafter).
Regarding claims 9 and 11, Kang discloses the lamp body set forth above ( see rejection claims 7 and 10). Kang fails to explicitly disclose the  wherein the lampshade comprises a guiding slope, one end of the guiding slope is connected with the pressing surface, and the other end of the guiding slope inclines outward in a radial direction (claim 9); wherein a distance between the slot and an axis of the lampshade is shorter than a distance between the pressing surface and the axis(claim 11).However the examiner notes that neither of these limitations yield some unexpected result beyond the prior art as applied as such they are considered matters of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lamp body of Kang the  wherein the lampshade comprises a guiding slope, one end of the guiding slope is connected with the pressing surface, and the other end of the guiding slope inclines outward in a radial direction; wherein a distance between the slot and an axis of the lampshade is shorter than a distance between the pressing surface and the axis, since matters of design choice requires only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/            Primary Examiner, Art Unit 2875